Citation Nr: 0403476	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 10 
percent, for scar left jaw, with residual pain secondary to 
shrapnel wound.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO), granting the veteran service-connection 
for a left jaw shrapnel wound scar and evaluation this 
disorder as 10 percent disabling.  The veteran has expressed 
disagreement with the 10 percent disability evaluation 
assigned.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

A review of the claims file shows that the veteran was 
provided VA examinations in July 2002.  The Board observes 
that the examiner indicated that a color photograph of the 
veteran's wounds was taken.  This photograph is not 
associated with the examination reports.  The examiner also 
indicated that the claims file was not made available to him 
for review in connection with the examination.  The Board 
finds that a current examination is warranted in this case.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied in connection with 
the veteran's current claim.  38 U.S.C.A. 
§§ 5102, 5103,and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan 13, 2004).  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and severity of the veteran's 
service-connected residuals of the shell 
fragment wound to the left cheek and jaw, 
iweto include any injury to the parotid 
gland.  The claims folder must be made 
available to the examiner for review 
prior to the examination and the examiner 
should note his review in the examination 
report.  The examiner should describe the 
veteran's service-connected scars in 
detail including the area in square 
inches affected by the service-connected 
condition.  The examiner should also 
describe any related disfigurement, if 
any, to include any visible and palpable 
tissue loss, pigmentation changes, 
distortion or asymmetry of features as 
well as the severity of disfigurement.  
Color photographs of the involved areas 
should be obtained in connection with the 
examination and associated with the 
claim's file.  The examiner should note 
of any scar tenderness or pain on 
objective demonstration, ulceration, and 
ascertain whether or not the condition 
imposes any limitation of function.  The 
examiner is requested to indicate whether 
the veteran's jaw pain is separate from 
any pain or tenderness involving the 
scars.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim, in 
light of all pertinent legal authority 
and the evidence of record, to include 
consideration of separate ratings per 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

If the determination remains adverse to the veteran, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  The appropriate period 
of time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




